U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 38972
                          ________________________

                             UNITED STATES
                                 Appellee
                                       v.
                         Derrick M. HACKER
             Staff Sergeant (E-5), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 26 April 2017
                          ________________________

Military Judge: Donald R. Eller, Jr.
Approved sentence: Bad-conduct discharge, confinement for 9 months,
a fine of $25,000, with an additional 6 months of confinement if the
fine is not paid, and reduction to E-1. Sentence adjudged 30 October
2015 by GCM convened at Spangdahlem Air Base, Germany.
For Appellant: Major Johnathan D. Legg, USAF.
For Appellee: Major Meredith L. Steer, USAF; Gerald R. Bruce, Es-
quire.
Before JOHNSON, MAYBERRY, and SPERANZA, Appellate Military
Judges.
Judge SPERANZA delivered the opinion of the court, in which Senior
Judges MAYBERRY and JOHNSON joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________
SPERANZA, Judge:
   A general court-martial composed of officer members convicted Appellant,
contrary to his pleas, of making false official statements, larceny, and forgery,
                   United States v. Hacker, No. ACM 38972


in violation of Articles 107, 121, and 123, Uniform Code of Military Justice
(UCMJ), 10 U.S.C. §§ 901, 921, 923. The court-martial sentenced Appellant to
a bad-conduct discharge, confinement for 9 months, a fine of $25,000, with an
additional 6 months of contingent confinement if the fine was not paid, and a
reduction in grade to E-1.
   On appeal, Appellant claims the convening authority erroneously con-
cluded that his failure to pay the fine was for reasons other than indigence.
We disagree and affirm.

                                I. BACKGROUND
    Appellant falsely claimed dependents in order to receive over $52,000 in
allowances to which he was not entitled. On one occasion, Appellant forged
the date of his divorce decree in order to perpetuate his fraud.

                  II. DISCUSSION—FAILURE TO PAY A FINE
    In his action on 7 January 2016, the convening authority approved the ad-
judged sentence and directed Appellant to pay the $25,000 fine by 30 April
2016. Appellant failed to pay, or make any arrangements to pay, any amount
of the fine and the fine remained unpaid on the due date established by the
convening authority. Consequently, the convening authority, exercising his
independent authority to consider the imposition of confinement upon Appel-
lant, found probable cause to believe Appellant’s fine had not been paid and
ordered a contingent confinement hearing pursuant to Rule for Courts-
Martial (R.C.M.) 1113(e)(3) and Air Force Instruction (AFI) 51-201, ¶ 9.34.2. 1
Accordingly, the military judge who presided over Appellant’s court-martial
detailed himself as the hearing officer and conducted the hearing.
    At the hearing, the Government and Appellant presented evidence re-
garding Appellant’s available financial resources, total indebtedness, family
hardships, and ability to pay the fine. The evidence showed the base comp-
troller squadron’s delayed actions on Appellant’s court-martial sentence re-
sulted in Appellant continuing to be paid, despite the sentence, and an erro-
neous recoupment of $807.70 toward the fine. 2 In addition, Appellant provid-


1Air Force Instruction 51-201, Administration of Military Justice, ¶ 9.34.2 (6 June
2013), establishes the procedures for conducting a contingent confinement hearing.
2 The comptroller squadron’s delays and errors resulted in an automatic recoupment
from military pay to which Appellant was never entitled. Thus, there was no pay-
ment towards Appellant’s fine.




                                        2
                   United States v. Hacker, No. ACM 38972


ed an unsworn statement in which he claimed, in pertinent part, that he re-
quired his sport utility vehicle so that he would have a transportation to facil-
itate finding a job after confinement; he would not have “a secure retirement”
if his Thrift Saving Plan (TSP) account was withdrawn; and “[e]arly with-
drawal penalties would also be difficult on [Appellant] if [he] used the TSP
money to pay on the debt.”
    The hearing officer initially determined the Government met its burden to
show, by a preponderance of the evidence, that “an executed fine was delin-
quent.” See AFI 51-201, ¶ 9.34.5. Thus, the hearing officer shifted the burden
of proof to Appellant to show, also by a preponderance of the evidence, that
Appellant’s delinquency was due to Appellant’s indigence. See id. The hearing
officer found Appellant failed to meet his burden. The hearing officer specifi-
cally found Appellant “failed to show that he made good faith efforts to meet
his obligations . . . and failed to show that his shortcomings were the result of
indigency.”
    In reaching his written conclusions, the hearing officer considered Appel-
lant’s “current and impending state of indebtedness to the [United States]
Government which is in an amount of more than $155,000.” The hearing of-
ficer detailed Appellant’s indebtedness, as follows:
       a. The evidence showed that [Appellant’s] court-martial ad-
       dressed his unjust enrichment resulting from his larceny of
       housing allowances in the amount of $52,231.33. Apparently,
       there were other issues of overpayment because [Defense Fi-
       nance and Accounting Services] (DFAS) notes that there were
       original debts levied against [Appellant] in the amount of
       $111,459.10 which presumably included the $52,321.33.
       b. In addition the Air Force . . . posted the $25,000 fine into
       [Appellant’s] pay records. . . . [T]he entry of the fine into the
       system prompted an attempt to begin recoupment against [Ap-
       pellant’s] military pay. In spite of the erroneous collection of
       $807.70, [Appellant] will remain indebted to the Government
       for the full amount of the fine.
       c. [Appellant] will be further indebted to the Government for
       more than $19,000 because he continued to receive pay and al-
       lowances . . . .
   The hearing officer then examined the “several assets still within [Appel-
lant’s] control”:
       First, [Appellant] owns a 2004 Chevrolet Tahoe which has a
       Blue Book value of approximately $3,556. [Appellant] indicated
       that he would need this vehicle for transportation after he is

                                       3
                       United States v. Hacker, No. ACM 38972


          released from confinement in order to help his sister, his moth-
          er, and find a job.
          Second, [Appellant] owns a 2001 Suzuki motorcycle. [Appel-
          lant] indicated that the motorcycle was not operable and in
          need of repair. He also stated he was willing to fix the motorcy-
          cle and sell it to help pay off part of his debt. [Appellant] did
          not think he could sell the motorcycle for the [National Auto-
          mobile Dealers Association (NADA)] price guide of $2,390 and
          did not make any efforts to have his sister sell the motorcycle
          for him because he believed it would have put a greater hard-
          ship on her under the circumstances. 3
          Third, [Appellant] had contributed to the [TSP] and believed he
          had approximately $35,000 invested. Passing comment was
          made by defense counsel concerning possible tax implications
          and fees associated with early withdrawal or loans secured
          against the TSP balance; however, no evidence was put forth
          indicating [Appellant] seriously explored or considered using
          his TSP fund to reduce the fine. While he mentioned some diffi-
          culty which might be experienced in securing a [Personal Iden-
          tification Number (PIN)] in order access his TSP account, he
          presented no evidence showing that he actually tried to do any-
          thing in this vein and was unsuccessful due to his incarcera-
          tion. Additionally, [Appellant] mentioned that he had concerns
          about being able to support himself in retirement especially if
          recoupment of the debt precluded his ability to acquire social
          security payment at some point in the future.
          Fourth, [Appellant] also has checking and savings accounts in
          at least six (6) banks and credit unions. . . . In sum, [Appellant]
          has more than $17,800 in these accounts. Presumably, some
          portions of those balances have been increased due to the im-
          proper continuation of military pay . . . but the evidence only
          shows that the [credit union] account received [Appellant’s pay
          after the automatic forfeitures should have started], and no ev-
          idence was provided indicating how any other accounts were or
          were not impacted by this overpayment. (Emphasis added)
   The hearing officer also concluded that Appellant “engaged in limited at-
tempts to satisfy the fine, but these scant endeavors fall short of what would

3   Appellant’s sister was caring for their mother at the time.




                                             4
                   United States v. Hacker, No. ACM 38972


qualify as good faith effort.” In particular, the hearing officer found Appel-
lant’s discussion with his sister about her securing a loan the only objective
effort Appellant made to address the fine. The hearing officer found no evi-
dence that Appellant utilized financial advice, made any effort to liquidate
available assets, took steps to assist his sister and mother, offered to initiate
a payment plan, or even requested additional time to pay the fine.
    Based on his essential findings—the fine was ordered and executed, the
fine was not paid on time, Appellant did not make good faith or bona fide ef-
forts to pay the fine, and the delinquency was not the result of indigence—
the hearing officer recommended Appellant be confined for the full amount of
the adjudged contingent confinement.
    On 25 May 2016, the convening authority issued a separate court-martial
order directing the execution of the portion of Appellant’s sentence “providing
for an additional six months of confinement in lieu of the $25,000 fine.”
    Appellant asserts that he was prejudiced by the hearing officer’s failure to
“address an objective standard of indigence” and erroneous inclusion of “a
false valuation of assets that was not available in the amount claimed to de-
termine that Appellant had not made good faith efforts to pay.” Appellant
maintains the hearing officer should have considered the federal poverty
guidelines or any other objective standard of indigence, to include the word’s
dictionary definition, instead of relying upon his “own subjective determina-
tion that Appellant was not indigent.” Moreover, Appellant argues that the
hearing officer “disregarded the well-known and verifiable penalties that
would result if Appellant liquidated his TSP . . . and other obstacles reasona-
bly preventing Appellant from selling assets (such as confinement).” Accord-
ing to Appellant, “the hearing officer’s dismissal of these penalties as a
‘[p]assing comment’ from defense counsel simply ignored the true reality that
these funds were not available in the amount claimed by the hearing officer
to reduce the fine.”
    “We review the decision to convert a fine into confinement for an abuse of
discretion.” United States v. Phillips, 64 M.J. 410, 414 (C.A.A.F. 2007) (citing
United States v. Palmer, 59 M.J. 362, 366 (C.A.A.F. 2004)).
    As an element of its adjudged sentence, a court-martial may impose a fine
in lieu of, or in addition to, forfeitures. R.C.M. 1003(b)(3).
       To enforce collection, a fine may be accompanied by a provision
       in the sentence that, in the event the fine is not paid, the per-
       son fined shall, in addition to any period of confinement ad-
       judged, be further confined until a fixed period considered an
       equivalent punishment to the fine has expired.
Id.

                                       5
                   United States v. Hacker, No. ACM 38972


   The authority considering the imposition of the contingent confinement
must give the person fined notice and an opportunity to be heard. R.C.M.
1113(e)(3). At the contingent confinement hearing, the person fined bears the
burden of demonstrating that he has made good faith efforts to pay the fine,
but cannot because of indigency. Id. If the person fined meets this burden,
the contingent confinement may only be executed if the authority determines
“there is no other punishment adequate to meet the Government’s interest in
appropriate punishment.” Id.
    There is no dispute Appellant was afforded the due process rights to
which he was entitled. Palmer, 59 M.J. at 365. There is also no dispute that
those rights do not relieve him from his burden of showing his failure to pay
the lawfully imposed fine was due to his indigence. Appellant offered no evi-
dence at the hearing of any poverty standards for the hearing officer to con-
sider. On appeal, Appellant likewise offers no authority to suggest the hear-
ing officer was required to do so. Moreover, Appellant offered no evidence at
the hearing describing his potential TSP withdrawal penalties, even though
appellate counsel asserts such evidence is seemingly “well-known and verifi-
able.” In this case, we are not persuaded that any of the hearing officer’s find-
ings were clearly erroneous. See id. Appellant failed to demonstrate indi-
gence. There is a substantial basis in the hearing record to conclude that Ap-
pellant made no good faith efforts to pay the fine and such delinquency was
not caused by Appellant’s indigence. See id. Thus, the hearing officer and the
convening authority did not abuse their discretion.

                               III. CONCLUSION
    The approved findings and sentence, to include the additional six months
of confinement in lieu of the fine, are correct in law and fact, and no error
materially prejudicial to the substantial rights of Appellant occurred. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the findings
and the sentence are AFFIRMED.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                       6